         Case 8:18-cv-01587-PWG Document 24 Filed 10/29/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

SHOSHANTI BARJO                                   )

       Plaintiff                                  )

v.                                                ) Case 8:18-cv—1587 -RWT

VIVIAN R. CHERIAN                                 )
KENNETH M. CHERIAN
ABERDEEN HOUSE, INC.                              )

       Defendants

                       DEFENDANTS’ ANSWER TO COMPLAINT


       Defendants, Vivian Cherian, Kenneth M. Cherian and Aberdeen House, Inc. by counsel

file their Answer to Complaint and state:

                                ADMISSIONS AND DENIALS

1.     Denied.

2.     Defendants admit meeting Shanti Barjo (Shanti) in India and deny remaining allegation.

3.     Denied.

4.     Denied.

5.     Admit.

6.     Admit.

7.     Denied.

8.     Admit residency in Maryland and deny remainder.

9.     Admit, however, Ken Cherian does not “operate” Aberdeen House.

10.    Admit however, the corporate status of Aberdeen House has lapsed.

11.    Admit.
          Case 8:18-cv-01587-PWG Document 24 Filed 10/29/18 Page 2 of 4



12.     Admit.

13.     Admit.

14.     Admit.

15.     Admit.

16.     Admit.

17.     Admit.

18.     Denied.

19.     Denied.

20.     Admit that the contract was signed, deny characterization of contract as the contact

speaks for itself.

21.     Admit there was contract in English, deny the remainder.

22.     Admit.

23.     Admit.

24.     Admit.

25.     Denied.

26.     Denied.

27.     Admit.

28.     Denied.

29.     Admit that Shanti worked in the home and deny the remaining characterizations.

30.     Unable to admit or deny.

31. through 46. Denied, however, as to paragraph 42. Vivian Cherian did send payments to India

for Shanti.

47.     Admit the visa was not renewed, deny the remainder.
          Case 8:18-cv-01587-PWG Document 24 Filed 10/29/18 Page 3 of 4



48.     Denied.

49.     Admit.

50. through 62. Denied.

63.     Admit that the passport was located. Deny the remainder.

64. through 115. Denied.

                                       AFFIRMATIVE DEFENSES

A.      The Complaint fails to state a cause of action upon which relief can be granted.

B.      The Complaint is barred by release and accord and satisfaction. The Plaintiff released

her claims by a written release signed by the Plaintiff a copy of which is attached.

C.      The Complaint is barred by limitations and laches.

D.      The Complaint is barred by payment.

E.      The Complaint is barred by estoppel.

F.      The Complaint is barred by breach of contract.

                                        REQUEST FOR RELIEF

        Wherefore, the Defendants request that the Court enter judgement on their behalf, that

they be awarded costs of suit and attorney’s fees where allowed by rule or statute and for such

other and further relief as is just.

                                   1. DEMAND FOR JURY TRIAL

        The Defendants demand a jury trial on all issues triable by a jury.

                                                      _/s/________________________________
                                                      John R. Garza Bar Number 01921
                                                      Garza Law Firm, P. A.
                                                      Garza Building
                                                      17 W. Jefferson Street, Suite 100
                                                      Rockville, Md 20850
                                                      Phone: 301 340 8200, Extension 100
                                                      E-mail: jgarza@garzanet.com
         Case 8:18-cv-01587-PWG Document 24 Filed 10/29/18 Page 4 of 4




                               CERTIFICATE OF SERVICE

I HEREBY certify that the foregoing entry of appearance was sent to all counsel of record via
the ECF electronic filing system on this October 29, 2018.


                                                    _/s/______________________________
                                                    John Garza
